Citation Nr: 1817116	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-04 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left knee disability, including as secondary to right knee disability.

2. Entitlement to disability ratings for low back strain higher than 20 percent prior to February 1, 2011, and 10 percent from February 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In an August 2009 rating decision, the RO denied reopening of a previously denied claim for service connection for left knee disability.

In a July 2010 rating decision, the RO proposed to reduce the rating for low back strain from 20 percent to 10 percent. In a November 2010 rating decision, the RO reduced that rating to 10 percent effective February 1, 2011.

In November 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In January 2016, the Board granted reopening of a previously denied claim for service connection for left knee disability. The Board remanded the issue of service connection for left knee disability, the issue of the propriety of the reduction of the rating for low back strain from 20 to 10 percent from February 1, 2011, and the issue of the ratings for low back strain, to the Agency of Original Jurisdiction (AOJ), for additional action.

In July 2017, the RO issued a statement of the case (SOC) on the issue of the propriety of the reduction of the rating for low back strain from 20 to 10 percent from February 1, 2011. The Veteran did not submit a timely substantive appeal following the issuance of that SOC. Therefore the issue of the propriety of the reduction of the rating is not on appeal before the Board. The Veteran did complete 

his appeal of ratings for low back strain higher than 20 percent prior to February 1, 2011, and 10 percent from February 1, 2011, and those issues are on appeal before the Board.

The issue of service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to February 1, 2011, the Veteran's low back strain did not limit forward flexion of his thoracolumbar spine to 30 degrees or produce functional impairment equivalent to such limitation.

2. From February 1, 2011, to April 1, 2014, the Veteran's low back strain was not manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or functional impairment equivalent to such limitations.

3. From April 2, 2014, to April 18, 2017, the Veteran's low back strain was manifested by limitation of forward flexion to 60 degrees or less.

4. From April 19, 2017, the Veteran's low back strain has not been manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or functional impairment equivalent to such limitations.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. Prior to February 1, 2011, the Veteran's low back strain did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2. From February 1, 2011, to April 1, 2014, the Veteran's low back strain did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3. From April 2, 2014, to April 18, 2017, the Veteran's low back strain met the criteria for a 20 percent disability rating. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4. From April 19, 2017, the Veteran's low back strain has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 


In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2004 through 2010. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue that the Board is deciding at this time. With respect to that issue, the RO substantially fulfilled the instructions in the 2016 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.



	(CONTINUED ON NEXT PAGE)

Ratings for Low Back Strain

The RO assigned disability ratings for the Veteran's service-connected low back strain of 10 percent from March 25, 2005, 20 percent from April 14, 2009, and 10 percent from February 1, 2011. The ratings on appeal are those of 20 percent prior to February 1, 2011, and 10 percent from February 1, 2011. The Veteran contends that impairment due to his low back strain warrants higher ratings for those periods. 

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has evaluated the Veteran's low back strain under 38 C.F.R. § 4.71a, Diagnostic Codes 5237. The rating schedule provides for evaluating spine disorders, including low back strain, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA rating purposes the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 indicates that evaluation of joints that have pain also should consider whether there is pain on both active and passive motion, should consider whether there is pain with and without weightbearing, and should compare the range of motion to that of any opposite undamaged joint.

The claims file contains records of VA treatment of the Veteran from 2001 through 2017. Those records reflect reports of low back pain. The records do not indicate the extent of restriction of motion or other functional impairment of the back.

In August 2004, the United States Social Security Administration (SSA) found that the Veteran had been disabled since April 2004 due to a primary diagnosis of a back disorder and a secondary diagnosis of chronic obstructive pulmonary disease.

On VA examination in June 2009, the Veteran reported pain and stiffness in his low back, and flare-ups with prolonged standing and walking. He stated that he used a cane during flare-ups. On examination his thoracolumbar spine had motion to 55 degrees of forward flexion, active and passive, with pain throughout, 20 degrees of extension, active and passive, with pain throughout, 15 degrees of left and right lateral flexion, active and passive, with pain throughout, and 20 degrees of left and right lateral rotation, active and passive, with pain throughout. The ranges of motion were unchanged after repetitive testing.

On VA examination in April 2010, the Veteran reported persistent low back pain. He stated that he wore a back brace. He related that his capacity for walking was more than a quarter mile but less than a mile. He reported that his low back strain affected his work in that he missed days of work, he had problems lifting and carrying, and he was assigned different duties. The examiner observed that his gait was slowed. On examination his thoracolumbar spine had motion to 80 degrees of forward flexion, 10 degrees of extension, 30 degrees of left lateral flexion, 40 degrees of right lateral flexion, and 35 degrees of left and right lateral rotation. There was pain at the end points of all motions. The ranges were the same on active and passive motion. There was tenderness of the thoracolumbar spine muscles. The examiner opined that on the examination the Veteran displayed poor effort and made subjective complaints out of proportion to the objective examination findings. 

On VA examination on April 2, 2014, the Veteran stated that his low back felt tender and stiff most of the time. He reported that he addressed his low back pain with daily Tylenol, and with massage, stretching, heat, and cold. He stated that pain worsened with bending and prolonged standing, and that he could not do any heavy lifting or carrying. He indicated that he used a walker at times at home for support of his back and right knee. He did not use a walker at the examination. On examination his thoracolumbar spine had motion to 60 degrees of forward flexion, with pain from 55 degrees, 30 degrees of extension, with pain from 20 degrees, 25 degrees of left and right lateral flexion, with pain from 20 degrees, and 25 degrees of left and right lateral rotation, with pain from 20 degrees. After three repetitions, the ranges of motion remained the same. The examiner found that his low back had functional impairment due to reduced range of motion, weakened movement, excess fatigability, lack of endurance, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing. There was no evidence of muscle spasms. There was guarding of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.

In the November 2015 Board hearing, the Veteran reported that his back pain had worsened over time. He stated that he used a cane and a walker because of problems with his knees and back. He indicated that his back pain interfered with sleep. He related that pain in his knees and back made him unable to do physical tasks in an employment setting or at home. 

On VA examination on April 19, 2017, the Veteran reported that medication prescribed for pain in both of his knees helped with his back pain. He stated that after service he worked as a barber and as a carpenter. He indicated that presently he was retired. He reported that he regularly used a cane for support because of his bad knees. On examination his thoracolumbar spine had motion to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. There was no evidence of pain on active or passive motion, or with motion with or without weightbearing. After three repetitions, the ranges of motion remained the same. There was no objective evidence of tenderness to palpation. The examiner reported having reviewed the Veteran's claims file. The examiner stated that the Veteran's low back disorder alone should not preclude employment.

Prior to February 1, 2011, the Veteran's thoracolumbar spine never had limitation of forward flexion to 30 degrees or less, and was never in ankylosis. Functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to such limitations. Therefore his low back strain did not approximate or meet the criteria for a rating higher than 20 percent. The Board denies a higher rating for that period.

From February 1, 2011, to April 1, 2014, the Veteran's thoracolumbar spine never had limitation of forward flexion to 60 degrees or less or a combined range of motion of 120 degrees or less. There was no finding of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to such limitations. Therefore his low back strain did not approximate or meet the criteria for a rating higher than 10 percent. The Board denies a higher rating for that period.

In the VA examination on April 2, 2014, his thoracolumbar spine was limited to 60 degrees of forward flexion, with pain from 55 degrees. His low back strain thus met the criteria for a 20 percent rating. Prior to the VA examination on April 19, 2017, there was no objective evidence of forward flexion to greater than 60 degrees. The Board grants a 20 percent rating from April 2, 2014, to April 18, 2017. During that period, his thoracolumbar spine never had limitation of forward flexion to 30 degrees or less, and was never in ankylosis. Functional impairment of his thoracolumbar spine from all factors was not actually or nearly equivalent to such limitations. A rating higher than 20 percent is not warranted for that period.

From April 19, 2017, the Veteran's thoracolumbar spine has not had limitation of forward flexion to 60 degrees or less or a combined range of motion of 120 degrees or less. There has been no finding of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Functional impairment of his thoracolumbar spine from all factors has not been actually or nearly equivalent to such limitations. Therefore his low back strain has not approximated or met the criteria for a rating higher than 10 percent. The Board denies a rating higher than 10 percent for that period.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The rating criteria appropriately address the effects of the Veteran's low back strain. That disability has not required frequent hospitalizations. The Board notes that the SSA considered his back disorder as the primary diagnosis in determining that he was unemployable. However, VA examiners who have addressed the issue have found that his back disorder has produced less than marked interference with his capacity for employment. The Board finds that it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not asserted, and the assembled evidence does not suggest, that his low back strain by itself makes him unable to secure or follow a substantially gainful occupation. The record thus does not indirectly or directly raise the issue of unemployability.


ORDER

Prior to February 1, 2011, a disability rating higher than 20 percent for low back strain is denied.

From February 1, 2011, to April 1, 2014, a disability rating higher than 10 percent for low back strain is denied.

From April 2, 2014, to April 18, 2017, a 20 percent disability rating for low back strain is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From April 19, 2017, a disability rating higher than 10 percent for low back strain is denied.


REMAND

The Veteran contends that his current left knee problems began during service, or were caused or aggravated by his service-connected right knee disability. His service treatment records include a consultation sheet noting a provisional diagnosis of chondromalacia patella of the left knee. In the November 2015 Board hearing, the Veteran stated that he had left knee pain during service, and that the pain continued after service through the present.

In January 2016, the Board remanded the left knee disorder service connection claim for a VA examination and file review. The Board sought opinions as to whether it is at least as likely as not that any current left knee disorder had onset during service or was caused or aggravated by his right knee disability.

The Veteran had a VA knee examination in September 2016. The examining physician reported having reviewed the claims file. The examiner indicated that he could not opine, without resorting to mere speculation, as to whether or not current left knee disability had onset in service or was caused or aggravated by right knee chondromalacia. The Board finds that this explanation did not meet the legal standard for an adequate explanation of the inability to render a requested medical opinion.  Jones v. Shinseki, 23 Vet. App. 382, 391   (2010) (holding that "the inability to render a requested opinion [must be] adequately explained," and the examiner must have "done all that reasonably should be done to become informed about a case").  Because the report of the September 2016 examination did not answer questions as to the likelihood that current left knee disorder had onset during service or was caused or aggravated by right knee disability, that examination report was not sufficient. The Board is remanding the left knee issue for a new examination with file review and opinions addressing those questions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current left knee disorder. Provide the claims file to the examiner. Ask the examiner to review the file and examine the Veteran. Ask the examiner to provide findings regarding the condition of both of the Veteran's knees, and to observe and describe his gait.

Ask the examiner to provide diagnoses for any current disorders of his left knee. Ask the examiner to provide opinions, regarding each current disorder of the left knee, as to whether it is at least as likely as not that the disorder: (a) had onset during his service; (b) is proximately due to or the result of his right knee disability, including any gait alteration; or (c) is aggravated by his right knee disability, including any gait alteration. Ask the examiner to provide clear and thorough explanations of the opinions reached. If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. Thereafter, reviewed the expanded file. If the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


